PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/766,569
Filing Date: 7 Aug 2015
Appellant(s): Petermann et al.



__________________
HANXING ZHENG
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 06/28/2021.
10/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
	The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: Claims 1-6, 11-12 and 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1-6, 11-12 and 14-25 are rejected under 35 U.S.C.103(a) as being unpatentable over BABCOCK (US 2008/0262107; published October, 2008) in view of MALLON (US 2010/0307379; published December 2010); TRUE (US 2010/0275814; published November, 2010); and CHEN ("Absolute molecular weight determination of hypromellose acetate succinate by size exclusion chromatography: Use of multi angle laser light scattering detector and a mixed solvent," 2011; ELSEVIER, Journal of Pharmaceutical and Biomedical Analysis, Vol. 56, pp. 743-748).
Response to Arguments:
	Appellant argues that “First, Appellant submits that a POSITA would not reasonably use Mallon and True’s very low viscosity HPMC to make Babcock's HPMCAS product. The Examiner indicated that a POSITA would be motivated to use Mallon and True's low viscosity HPMC as the starting material in Babcock because Mallon and True's HPMC were taught by those references as having specific advantages over the previously available HPMC polymers with respect to color stability and processing efficiency (when used as a coating material). (Id.) However, these specific advantages have nothing to do with the process of making HPMCAS. Moreover, Mallon and True failed to teach or fairly suggest that such specific advantages of HPMC's property would be conveyed to the resulting HPMCAS products.” (p. 10, last paragraph).
	In response the examiner argues that BABCOCK teaches pharmaceutical compositions with enhanced performance, particularly including HPMCAS polymers that provide a low solubility drug with enhanced aqueous concentrations and/or improved physical stability (abstract) as well as advantages in spray-drying using organic solvents (i.e. an organic solvent such as acetone)([0129]-[0136]; [0198] Table 2; [0207] & Table 6). The instantly rejected claims are directed at HPMCAS polymers and BABCOCK teaches that "Methods for synthesis of HPMCAS and HPMCA are well known in the art." And that "Sources for HPMC 
	Appellants further argue that “The Examiner also asserted that a POSITA would be motivated to use Mallon and True' s HPMC as the starting material for making Babcock's HPMCAS because Babcock expressly suggested using HPMC of E3 Prem LV grade available from Dow. ([…]). The Examiner indicated that HPMC of E3 Prem LV grade available from Dow are same as Mallon and True's HPMC. (Id.) Appellant respectfully disagrees. As indicated by Babcock, HPMC of E3 Prem LV grade has viscosity of 2.4 to 3.6 mPa·s. (See Babcock, paragraph [0057]). In comparison, Mallon and True's HPMC has viscosity of only 1.2 to less than 2 mPa·s. Therefore, HPMC of E3 Prem LV grade is substantially different from Mallon and True's HPMC.” (p. 11, lines 3-11).

	Appellant argues “Second, assuming, arguendo, that a POSITA is indeed motivated to use Mallon and True’s very low viscosity HPMC in Babcock's process to make HPMCAS, Appellant submits that the resulting HPMCAS would have weight average molecular weight Mw significantly lower than 100,000 Dalton. It is well known that lower viscosity HPMC generates lower Mw HPMCAS under same reaction conditions. Babcock used HPMC having viscosity of 2.4 to 3.6 mPa·s as the starting material, and the resulting HPMCAS "has a molecular weight ranging from about 1,000 to about 100,000 Daltons." (See Babcock, paragraphs [0057] and [0067]). A POSITA appreciates that if Mallon and True's HPMC (having viscosity of 1.2 to less than 2 mPa·s) is used in Babcock's process, the resulting HPMCAS would have molecular weight significantly lower than 100,000 Dalton.” (p. 11, lines 14-23).
	In response the examiner argues that the instant specification discloses that: "When the weight average molecular weight of an esterified cellulose ether increases, this typically means that its viscosity in acetone also increases. However, it has very surprisingly been found that when cellulose ethers are used as a starting 1, and WO2009/061815 corresponds to MALLON2. And Examples 1-4 of the instant specification were produced using HPMC having a 2% viscosity in water of 1.39, 2.0, 2.0, and 2.1 mPa·s (p. 27, Table 1, col. 4). Appellants have acknowledged that “the weight average molecular weight Mw of HPMCAS w of at least 90,000 Dalton,” as now claimed (instant claim 1, lines 1-2 & 10). Thus the examiner maintains that both MALLON and TRUE disclose HPMC polymers within the scope of the HPMC polymer in the HPMCAS polymer(s) of instant claim 1.
	Appellants argue that “Third, Babcock, Mallon, True and Chen, either alone or in combination, failed to teach or fairly suggest the claimed HPMCAS having a molecular weight Mw of at least 90,000 Dalton and a viscosity of up to 19 mPa•s measured as a 10 wt% solution of the HPMCAS in acetone at 20 °C. Even if Mallon and True's very low viscosity HPMC is used in Babcock's process, the Examiner failed to provide any reason why such process would generate HPMCAS with the Mw and viscosity in acetone as recited in claim 1. Appellant submits the Examiner failed to establish prima facie obviousness of claim 1.” (p. 11, lines 24-30).
	The examiner has addressed the HPMC starting material above which is the only species of the “the weight average molecular weight Mw of HPMCAS depends not relied on for rejection of the instantly rejected claims, as claims in copending U.S. Application No. 16/038,327 which more properly address arguments directed at the ratio of aliphatic carboxylic acid (p. 12, last paragraph through p. 13 first paragraph)(e.g. acetic acid; instant Specification, Table 1, cols. 5-6) and catalyst (e.g. sodium acetate; instant Specification, Table 1, cols. 11-12)(see, e.g., Non-Final dated 06/23/2021 on pages 10 & 11).
	Appellants argue that “Fourth, Appellant submits there is no reasonable expectation that HPMCAS polymers having similar or same degree of substitution and molecular weight would have similar or same viscosity in acetone. As demonstrated by the Examples in the present application, HPMCAS having similar or same degree of substitution and molecular weight can have significantly different viscosity in acetone. For example, HPMCAS in Example 1 and Comparative Example F have very similar degree of substitution and weight average molecular weight Mw. (See specification of the present application, page 28, Table 2). However, HPMCAS in Example 1 has viscosity in acetone of 2.41 mPa•s, whereas HPMCAS in Comparative Example F has viscosity in acetone of 22.9 mPa•s. (Id.).” (p. 13, 2nd paragraph).

	Appellant further argues that “Fifth, Appellant submits the claimed HPMCAS has achieved superior and unexpected results in comparison with the comparable HPMCAS products. HPMCAS having a combined property of high weight average molecular weight and low viscosity in acetone has many advantages. (See specification of the present application, page 2, line 12-19). Inventors of the present application surprisingly found through experiments the novel HPMCAS having "a th paragraph). And “Examples 1-4 of the present application in comparison with Comparative Examples A-D and H-J also demonstrate that the claimed HPMCAS has achieved superior and unexpected results.” (p. 15, lines 13-15). Appellants further argue that criticality of range has been shown as “Examples 1-4 used the HPMC starting material having viscosity ranging from 1.39 to 2.1 ([…] Table 1). The resulting HPMCAS has high Mw ranging from 105,000 to 280,000 Dalton and low viscosity in acetone ranging from 2.41 to 15.9 [mPa·s].” (p. 15, lines 23-26). Appellants further argue that “The Comparative Examples showed HPMCAS polymers made according to various publications. None of them has both high Mw and a low viscosity in acetone as recited in claim 1.” (p. 15, lines 31-33).
	In response the examiner argues that (i) the instantly rejected claims are not commensurate with the Examples (i.e. results shown); (ii) the results show do not demonstrate any criticality of range linked to the claimed subject matter; and (iii) the prior art fairly suggest the results shown such that the results are not considered of sufficient weight to over the prima facie case of obviousness.
	Regarding (i), the instantly rejected claims are directed to “A hydroxypropyl methyl cellulose acetate succinate (HPMCAS), [(1)] having a molar substitution of hydroxypropoxyl groups of 0.05 to 1.00, a degree of substitution of methoxyl groups 
	It is the Examiners understanding, based upon the disclosure of the prior art, that broadly claimed molar degree of substitution for each of the constituents hydroxypropyl-, methoxyl-, acetyl-, and succinoyl-, are within the claimed scope. For example, BABCOCK (US 2008/0262107) discloses that:

    PNG
    media_image2.png
    444
    1062
    media_image2.png
    Greyscale

(p. 3, [0035]).

Ether Substitution
Ester Substitution

DSM
(methoxyl)
MSHP (hydroxypropoxyl)
DOSAC (acetyl)
DOSS (succinoyl)
Applicants claimed range
1.0 – 2.5
0.05 - 1.00
0.05 - 1.50
0.05 - 1.6
L Grade range
1.84 - 1.91
0.24 - 0.25
0.44 - 0.49
0.39-0.43
M Grade range
1.85 – 1.94
0.24 - 0.27
0.51 – 0.65
0.27 - 0.29
H Grade range
1.84 – 1.92
0.23 - 0.26
0.62 – 0.70
0.13 – 0.19

As is clear from the above table, each of the L, M & H grade HPMCAS polymers obtained by Shin Etsu each fall within the claimed range of degree of molar substitution for each of the constituents hydroxypropyl-, methoxyl-, acetyl-, and 
Example
Molecular Weight (kDA)
10% viscosity in acetone
(mPa·s)
2% viscosity in NaOH (mPa·s)
Ether Substitution
Ester Substitution

Mn
Mw
MZ


DSM
(methoxyl)
MSHP (hydroxypropoxyl)
DOSAC (acetyl)
DOSS (succinoyl)
1
12
112
863
2.41
1.49
1.90
0.27
0.62
0.30
2
28
158
950
10.4
2.0
1.91
0.27
0.56
0.29
3
20
105
649
8.5
2.0
1.94
0.27
0.56
0.30
4
51
280
1694
15.9
1.96
1.96
0.26
0.57
0.31
A
87
270
1060
638
4.58
1.83
0.25
0.34
0.43
B
26
65
329
16.6
2.89
1.91
0.25
0.34
0.41
C
23
51
462
12.8
2.86
1.90
0.26
0.72
0.31
D
22
54
1158
13.5
2.86
1.87
0.24
0.75
0.23
E
33
153
889
27.5
3.00
1.90
0.24
0.49
0.38
F
27
114
654
22.9
2.94
1.88
0.24
0.54
0.26
G
29
137
821
29.8
2.89
1.90
0.24
0.67
0.19
H
94
427
2592
-
2.06
1.47
0.24
0.82
0.60
I-1
-
-
-
-
2.05
1.47
0.24
0.94
0.46
I-2
-
-
-
-
1.97
1.45
0.23
0.98
0.48
J-1
39
234
2701
-
1.92
1.49
0.24
1.19
0.22
J-2
25
143
2280
-
1.81
1.47
0.23
1.19
0.23



    PNG
    media_image3.png
    169
    594
    media_image3.png
    Greyscale

(p. 26, lines 18-22). It is clear from Table 2 that every Example above falls within the scope of the claimed degree of substitution for each element claimed, specifically: (1a) “having a molar substitution of hydroxypropyl groups of 0.05 to 1.00, (1b) a degree of substitution of methoxyl groups of 1.0 to 2.5, (1c) a degree of substitution of acetyl groups of 0.05 to 1.50 and (1d) a degrees of substitution of succinoyl groups of 0.05 to 1.6”. And even BABCOCK discloses a much narrower range for the claimed degree of substitution for the HPMCAS polymers in the Table at the bottom of page 3 ([0035]), as reproduced above. Thus, it is clear that the claimed degree of substitution for items (1a) to (1d) does not distinguish the claimed HPMCAS polymer(s) over any other HPMCAS polymer(s) of the prior art.
	The examiner notes that Examples 1-4  of the instant Specification include: a degree of substitution of hydroxypropyl groups of 0.26 to 0.27, (1b) a degree of substitution of methoxyl groups of 1.90 to 1.96 (i.e. Ether substitution), degree of substitution of the (1c) a degree of substitution of acetyl groups of 0.56 to 0.62 and (1d) a degrees of substitution of succinoyl 0.29 to 0.31 (i.e. Ester substitution), (i.e. subject matter that would be considered commensurate with the Examples 1-4)(p. 28, Table 2, last four columns).
	The instantly rejected claims further claim the weight average molecular weight (Mw): “A hydroxypropyl methyl cellulose acetate succinate (HPMCAS), […] [(4)] having the molecular weight average molecular weight Mw of at least 90,000 Dalton, measured by SEC-MALLS using as mobile phase a mixture produced from 40 parts by volume of acetonitrile and 60 parts by volume of aqueous buffer containing 50 mM NaH2PO4 and 0.1 M NaNO3” (instant claim 1, lines 10-13). Comparative Examples E to G all have a weight average molecular weight of at least 90,000 Dalton, and an Mz of 649,000 to 1,694.000 (instant claims 14-15), and Comparative Example E has an Mn in the range of 12,000, to 51,000 (27,000)(instant claim 14), and Comparative Example G has an Mn in the range of 12,000, to 51,000 (29,000). 
	The instantly rejected claims variously limit the “weight average molecular weight” Mw, the “number average molecular weight” Mn, and the “z-average molecular weight” Mz. The different molecular weights reflect different ways of measuring the molecular weight of a polymer composition including polymer molecules having a distribution of different molecular weights. For example, Dr. 3 describes the Mw, Mn, and Mz, in the context of a polymer distribution as follows:

    PNG
    media_image4.png
    361
    662
    media_image4.png
    Greyscale

Where the different molecular weight ranges are clearly reflected in the instantly rejected  claims (i.e. Mn < Mw < Mz), as follows:
Claimed Molecular Weights
Instant Specification
Claim
Molecular weight type
Claimed range
Examples that read on the Claims
Claim 1
Mw
“at least 90,000 Dalton”
1-4, A, E-H, J-1 and J2
Claim 4
Mw
“from 90,000 to 220,000 Dalton” 
1-3, E-G and J-1
Claim 5
Mw
“from 220,000 to 350,000 Dalton”
4, A, J-1 and J-2
Claim 18
Mw
“from 95,000 to 500,000 Dalton”
1-4, A, E-H, J-1 and J2
Claim 19
Mw
“from 100,000 to 350,000 Dalton”
1-4, A, E-G, J-1 and J2
Claim 20
Mw
“from 100,000 to 350,000 Dalton” 
1-4, A, E-G, J-1 and J2
Claim 21
Mw
“from 100,000 to 180,000 Dalton”
1-3, E-G and J-2
Claim 22
Mw
“from 250,000 to 300,000 Dalton”
4, A, J-1 and J-2

Mw
“from 95,000 to 500,000 Dalton”
1-4, A, E-H, J-1 and J2
Claim 24
Mw
“from 100,000 to 350,000 Dalton”
1-4, A, E-G, J-1 and J2
Claim 25
Mw
“from 105,000 to 300,000 Dalton”
1-4, A, E-G, J-1 and J2
Claim 13
Mn
“12,000 to 51,000 Dalton”
1-4, B-G, J-1 and J-2
Claim 15
Mz
“649,000 to 1,694,000 Dalton”
1-4 and A-G
Claim 16
Mz
“649,000 to 1,694,000 Dalton”
1-4 and A-G


	Appellants further claim the property of HPMCAS viscosity: “HPMCAS, […] [(2)] having the viscosity of up to 2.33 mPa·s, measured as a 2.0 wt. % solution of the HPMCAS in 0.43 wt. % aqueous NaOH at 20 ºC, [(3)] having the viscosity of up to 19 mPa·s, measured as a 10.0 wt. % solution of the HPMCAS in acetone at 20 ºC, […].” (instant claim 1, lines 6-9).
Example
10% viscosity in acetone
(mPa·s)
2% viscosity in NaOH (mPa·s)
1
2.41
1.49
2
10.4
2.0
3
8.5
2.0
4
15.9
1.96
A
638
4.58
B
16.6
2.89
C
12.8
2.86
D
13.5
2.86
E
27.5
3.00
F
22.9
2.94
G
29.8
2.89
H
-
2.06
I-1
-
2.05
I-2
-
1.97
J-1
-
1.92
J-2
-
1.81

(from Table 2, p. 28).

	Regarding the claimed viscosity in aqueous sodium hydroxide (0.43 wt% aqueous NaOH), Examples 1-4 and comparative Samples H, I-1, I-2, J-1 and J-2 each meet the limitation “having the viscosity of up to 2.33 mPa·s measured as a 2.0 wt% solution of the HPMCAS in 0.43 wt% aqueous NaOH at 20 °C” (instant claim 1, lines 6-7). Instant claims 23-25 further limit the viscosity in sodium hydroxide to a range of “1.2 mPa·s 2.33 mPa·s” (claim 23), “1.3 mPa·s 2.25 mPa·s” (claim 24) and “1.4 mPa·s 2.10 mPa·s” (claim 25), however these narrower limitations of the viscosity in acetone also encompass Examples 1-4 and comparative Samples H, I-1, I-2, J-1 and J-2.
	If one considers the viscosity in acetone and sodium hydroxide taken together Examples 1-4 do satisfy these limitations which also exclude the Comparative Examples A-D and Samples E-G, noting that samples H, I-1, I-2, J-1 and J-2 do not include data showing the viscosity in acetone, so it is not clear that these Samples excluded from the viscosity in acetone and sodium hydroxide taken together. However, the structural limitations of the claims drawn to HPMCAS polymers including the degrees of substitution claimed (instant claim 1, lines 3-5) and the molecular weights claimed (instant claim 1, lines 10-13) are not seen as reasonably limiting the claimed subject matter because those structural limitations clearly include Examples that do not satisfy the viscosity limitations, therefore there is not a link between the claimed structure and the claimed viscosities such that the claims should be considered commensurate with the data shown in Examples 1-4.
	Regarding (ii) the results show do not demonstrate any criticality of range linked to the claimed subject matter. MPEP § 716.02(d)(II) states that: “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” In the instant case the claimed structure is not seen as linked to the claimed viscosity in acetone or the claimed viscosity in sodium hydroxide as discussed above. Thus, the showing of criticality of the claimed range of viscosity in acetone and/or sodium hydroxide is not considered of sufficient weight to overcome the prima facie case of obviousness.
	Appellants argue that criticality of range has been shown as “Examples 1-4 used the HPMC starting material having viscosity ranging from 1.39 to 2.1 ([…] high Mw ranging from 105,000 to 280,000 Dalton and low viscosity in acetone ranging from 2.41 to 15.9 [mPa·s].” (p. 15, lines 23-26). 
	In response the examiner argues that none of the rejected claims encompasses both “Mw ranging from 105,000 to 280,000” and “viscosity in acetone ranging from 2.41 to 15.9 [mPa·s].”. Instant claim 25 comes closest with viscosity in acetone ranging from “1.8 mPa·s 17 mPa·s” and Mw ranging from “105,000 to 300,000 Dalton.” However, as detailed above these limitations encompass Appellants comparative Examples/Samples.
	Appellants further argue that “The Comparative Examples showed HPMCAS polymers made according to various publications. None of them has both high Mw and a low viscosity in acetone as recited in claim 1.” (p. 15, lines 31-33). The examiner notes that Appellants also argue that “the weight average molecular weight Mw of HPMCAS depends on the viscosity of the HPMC starting material and the weight ratios between the HPMC, diluent (aliphatic carboxylic acid) and catalyst that are used in the esterification reaction […].” (p. 5, lines 10-13). Where the “aliphatic carboxylic acid” is acetic acid (Table 1, cols. 5-6) and the “catalyst” is sodium acetate (Table 1, cols. 11-12) each given as mol/mol (i.e.  mol. of acetic acid per mole HPMC and mole of sodium acetate per mole of HPMC).
prima facie obvious to use the low viscosity HPMC of TRUE and/or MALLON in the production of HPMCAS for the advantages disclosed in those references and consistent with the description of BABCOCK. Thus the result of viscosity in acetone and/or sodium hydroxide would have been the same given the nature of the claimed invention in light of the art pertaining to production of HPMCAS polymers.
	Regarding (iii) the prior art fairly suggests the results shown such that the results are not considered of sufficient weight to over the prima facie case of obviousness. BABCOCK teaches that their HPMCA and HPMCAS polymers provide enhanced aqueous concentrations of dissolved drug for low-solubility drugs and/or improved physical stability (abstract, [0014] & [0142]). BABCOCK teaches Examples including HPMCAS polymers 1-6 ([0201]), and the preparation of spray-dried dispersions ([0207], Table 6) including HPMCAS dissolved in acetone, methanol and acetone:methanol (2:1) (Table 6, Dispersions 1-13). BABCOCK does not discuss the viscosity of the HPMCAS in acetone or other solvent(s), however, the instant specification describes the low viscosity in acetone as resulting in improved spray-dried compositions (p. 2, line 12 through p. 3, line 3; p. 18, lines 10-
	TRUE teaches low viscosity cellulose ether (i.e. HPMC) compositions including that “The low viscosity of the cellulose ether component enables the coating composition to contain a high concentration of cellulose ether.” (abstract), and “The low-hydroxypropyl cellulose ether is present in the composition in an amount of at least 10% by Weight of the composition.” ([0010]). TRUE further teaches that “It has surprisingly and unexpectedly been found that coating solutions containing high concentrations (i.e., at least 10% by Weight) of the low-hydroxypropyl cellulose ether reduce, even eliminate, edging during a spray coating process. Consequently, in an embodiment, the low-hydroxypropyl cellulose ether solution permits coverage of the entire substrate 12 With a single layer of the coating 14 (FIG. 1).” ([0058]). And BABCOCK teaches that "A variety of HPMC starting materials are available, with various degrees of substitution of hydroxypropoxy and methoxy substituents. One skilled in the art will realize that the choice of HPMC starting material will have an influence on the solubility parameter and other properties of the polymer generated therefrom.” And while TRUE does to teach solubility in acetone, they do teach an HPMC starting material having high concentrations of the same used in a spray coating process. BABCOCK teaches 
	Similar to TRUE, MALLON teaches very low viscosity cellulose ethers such as HPMC having a viscosity from 1.2 cP to less than 2 cP (title, abstract), and that “The ability to spray an aqueous solution containing at least 10% weight cellulose ether is advantageous for several reasons. Conventional film coating techniques are time consuming because typical cellulose ether coating solutions (particularly immediate-release film coatings) cannot contain more than 10% by weight cellulose ether. This is because concentrations above 10% by weight cellulose ether prevent atomization of the coating solution. In addition, conventional cellulose ether concentration of greater than 10% have significant discoloration, making such One skilled in the art will realize that the choice of HPMC starting material will have an influence on the solubility parameter and other properties of the polymer generated therefrom.” And while MALLON does to teach solubility in acetone, they do teach an HPMC starting material having high concentrations of the same used in a spray coating process. BABCOCK teaches HPMCAS as soluble in acetone, and that the properties of the HPMC starting material “will have an influence on the solubility parameter and other properties of the polymer generated therefrom.” Thus, one of ordinary skill in the art would have reasonably predicted that an HPMCAS polymer produced from the HPMC starting 
	Appellants arguments directed at claims 4-5, 14-16, 19, and 21-25 (pp. 16-20) are acknowledged. 
	Appellant argues that “Appellant submits that Babcock, Mallon, True and Chen, either alone or in combination, failed to teach or fairly suggest the claimed HPMCAS having Mw of from 90,000 to 220,000 Dalton and viscosity in acetone of from 1.50 mPa·s to 15 mPa·s.” (p. 16, lines 15-18).
	In response the examiner argues that CHEN teaches that "The unique features of hypromellose acetate succinate-–chemical composition, molecular weight distribution, and associated physicochemical properties—make it ideal for use in spray-dried dispersion solubilization technology. HPMCAS polymer based spray-dried dispersion can increase oral absorption of many poorly water-soluble drug candidates." (p. 743, first col. 1, first paragraph) (instant claims 1-6). CHEN also teaches Mw of HPMCAS polymers (HPMC, HPMCAS-LF, HPMCAS-MF, and 2PO4 and 0.1 M NaNO3 but rather 55:45% (v/v) 50 mM NaH2PO4 and 0.1 M NaNO3 (Table 1; §§ HPMCAS-LF, HPMCAS-MF, and HPMCAS-HF, last element of each section). The prior art suggests including the HPMC polymers of TRUE/MALLON in the HPMCAS of BABCOCK and the resulting HPMCAS polymers would have been the same.
 	Appellant further argues that “As discussed above for claim 1, a POSITA appreciates that if Mallon and True's HPMC (having viscosity of 1.2 to less than 2 mPa·s) is used in Babcock's process, the resulting HPMCAS would have molecular weight significantly lower than 100,000 Dalton. Therefore, there is no reasonable expectation of success that using Mallon and True' s HPMC in Babcock's process would be able to produce HPMCAS recited in claim 5.” (p. 16, lines 23-27).
	In response the examiner notes that: “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.” (MPEP §2143.02). It would have been within the ordinary level of skill in the art to produce an HPMCAS polymer using the HPMC polymers of TRUE/MALLON in the HPMCAS of BABCOCK and the resulting HPMCAS polymers would have been the same. One of ordinary skill in the art would not have to predict a particular w, Mn, or Mz. As discussed above, TRUE/MALLON each teach improved concentration of their HPMC in spray coating operations, and BABCOCK teaches HPMCAS, a polymer that was well-known including methods of making before the time of the instantly claimed invention.
	Appellant further argues that “Claim 14 of the present application depends on claim 1 and further recites that the claimed HPMCAS has a number average molecular weight Mn of 12,000 Dalton to 51,000 Dalton. The Examiner failed to provide any reason why claim 14 is unpatentable.” (p. 17, lines 1-4).
	In response the examiner argues that the Mw, Mn, or Mz are all molecular weight numbers that are related to the polymers in the mixture (i.e. in a polydisperse polymer). The examiner argues that one of ordinary skill in the art would have been motivated to produce the HPMCAS polymers of BABCOCK using the HPMC polymers of TRUE/MALLON for the advantages discussed by TRUE/MALLON, and the resulting HPMCAS polymer mixture would have been the same as the HPMCAS polymers of the instantly rejected claims including “a number average molecular weight Mn of 12,000 Dalton to 51,000 Dalton.”
	Appellant further argues that “Claim 15 of the present application depends on claim 1 and further recites that the claimed HPMCAS has an Mz of 649,000 to 1,694,000 Dalton. The Examiner failed to provide any reason why claim 15 is 
	In response the examiner argues that the Mw, Mn, or Mz are all molecular weight numbers that are related to the polymers in the mixture (i.e. in a polydisperse polymer). The examiner argues that one of ordinary skill in the art would have been motivated to produce the HPMCAS polymers of BABCOCK using the HPMC polymers of TRUE/MALLON for the advantages discussed by TRUE/MALLON, and the resulting HPMCAS polymer mixture would have been the same as the HPMCAS polymers of the instantly rejected claims including “an Mz of 649,000 to 1,694,000 Dalton.”
	Appellants arguments directed at claim 19 are acknowledged and have been addressed above.
	Appellants arguments directed at claim 21 are acknowledged and have been addressed above. In response to Appellants position that: “claim 21 is commensurate in scope with the demonstrated data in Examples 1-3.” (p. 18, lines 8-9). As noted above, Examples 1-4  of the instant Specification include: a degree of substitution of hydroxypropyl groups of 0.26 to 0.27, (1b) a degree of substitution of methoxyl groups of 1.90 to 1.96 (i.e. Ether substitution), degree of 0.56 to 0.62 and (1d) a degrees of substitution of succinoyl groups of 0.29 to 0.31 (i.e. Ester substitution), (i.e. subject matter that would be considered commensurate with the Examples 1-4)(p. 28, Table 2, last four columns). Additionally, if the Examples 1-3 are considered as unexpected why would Example 4 not be considered as unexpected? The examiner maintains that (i) the instantly rejected claims are not commensurate with the Examples (1-3) (i.e. results shown); (ii) the results show do not demonstrate any criticality of range linked to the claimed subject matter; and (iii) the prior art fairly suggest the results shown such that the results are not considered of sufficient weight to over the prima facie case of obviousness.
	Appellants arguments directed at claim 22 are acknowledged and have been addressed above.
	Appellants arguments directed at claim 23 are acknowledged and have been addressed above.
	Appellants arguments directed at claim 24 are acknowledged and have been addressed above. In response to Appellants position that: “claim 24 is commensurate in scope with the demonstrated data in Examples 1-4.” (p. 19, lines 26-27). As noted above, Examples 1-4  of the instant Specification include: a degree of substitution of hydroxypropyl groups of 0.26 to 0.27, (1b) a degree of substitution 1.90 to 1.96 (i.e. Ether substitution), degree of substitution of the (1c) a degree of substitution of acetyl groups of 0.56 to 0.62 and (1d) a degrees of substitution of succinoyl groups of 0.29 to 0.31 (i.e. Ester substitution), (i.e. subject matter that would be considered commensurate with the Examples 1-4)(p. 28, Table 2, last four columns). The examiner maintains that (i) the instantly rejected claims are not commensurate with the Examples 1-4 (i.e. results shown); (ii) the results show do not demonstrate any criticality of range linked to the claimed subject matter; and (iii) the prior art fairly suggest the results shown such that the results are not considered of sufficient weight to over the prima facie case of obviousness.
	Appellants arguments directed at claim 25 are acknowledged and have been addressed above. In response to Appellants position that: “claim 25 is commensurate in scope with the demonstrated data in Examples 1-4.” (p. 20, lines 15-16). As noted above, Examples 1-4  of the instant Specification include: a degree of substitution of hydroxypropyl groups of 0.26 to 0.27, (1b) a degree of substitution of methoxyl groups of 1.90 to 1.96 (i.e. Ether substitution), degree of substitution of the (1c) a degree of substitution of acetyl groups of 0.56 to 0.62 and (1d) a degrees of substitution of succinoyl groups of 0.29 to 0.31 (i.e. Ester substitution), (i.e. subject matter that would be considered commensurate with the Examples 1-4)(p. 28, Table 2, last four columns). The prima facie case of obviousness.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IVAN A GREENE/Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619   

                                                                                                                                                                                                      /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2010/0275814 A1 is relied upon herein, which corresponds to USPN 8,920,553 which shows the related patent documents on the face.
        2 US 2010/0307379 A1 is relied upon herein, which corresponds to USPN 8,920,554 which shows the related patent documents on the face.
        3 Cited by the Examiner on PTO-892 dated 09/15/2016 & 03/22/2017, non-patent literature document “W”.